

Exhibit 10.1


HOLDING COMPANY
EMPLOYMENT AGREEMENT


THIS AGREEMENT (the “Agreement”), made this 15th day of August, 2008, by and
between KENTUCKY FIRST FEDERAL BANCORP, a federally chartered corporation (the
“Company”), and Tony D. Whitaker (the “Executive”).  References to the “Bank”
herein shall mean First Federal Savings and Loan Association, a federally
chartered savings institution and subsidiary of the Company.


WHEREAS, Executive serves the Company in a position of substantial
responsibility;


WHEREAS, the Company wishes to assure the services of Executive for the period
provided in this Agreement; and


WHEREAS, Executive is willing to serve in the employ of the Company for said
period.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:


1.           Employment.   Executive is employed as Chairman of the Board of
Directors and Chief Executive Officer of the Company.  Executive shall perform
all duties and shall have all powers which are commonly incident to those
offices.  During the term of this Agreement, Executive also agrees to serve, if
elected, as an officer and/or director of any subsidiary of the Company and in
such capacity will carry out such duties and responsibilities as are reasonably
appropriate to those offices.


2.           Location and Facilities.  Executive will be furnished with the
working facilities and staff customary for executive officers with the title and
duties set forth in Section 1 and as are necessary for him to perform his
duties.  The location of such facilities and staff shall be at the principal
administrative offices of the Company or the Bank, or at such other site or
sites customary for such offices.


3.           Term.


 
a.
The term of this Agreement shall be (i) the initial term, consisting of the
period commencing on the date of this Agreement (the “Effective Date”) and
ending on the third anniversary of the Effective Date, plus (ii) any and all
extensions of the initial term made pursuant to this Section 3.



 
b.
Commencing on the first year anniversary date of this Agreement, and continuing
on each anniversary thereafter, the disinterested members of the board of
directors of the Company may extend the Agreement for an additional one-year
period beyond the then effective expiration date, unless Executive elects not to
extend the term of this Agreement by giving written notice in accordance with
Section 20 of this Agreement. The Board of Directors of the Company (the
“Board”) will review Executive’s performance annually for purposes of
determining whether to extend the Agreement and the rationale and results
thereof shall be included in the minutes of the Board’s meeting.  The Board
shall give notice to Executive as soon as possible after such review as to
whether the Agreement is to be extended.



4.           Base Compensation.


 
a.
The Company agrees to pay Executive during the term of this Agreement a base
salary at the rate of $164,400 per year, payable in accordance with customary
payroll practices.


 

--------------------------------------------------------------------------------

 


 
b.
The Board shall review annually the rate of Executive’s base salary based upon
factors they deem relevant, and may maintain or increase his salary, provided
that no such action shall reduce the rate of salary below the rate in effect on
the Effective Date.



 
c.
In the absence of action by the Board, Executive shall continue to receive
salary at the annual rate specified on the Effective Date or, if another rate
has been established under the provisions of this Section 4, the rate last
properly established by action of the Board under the provisions of this Section
4.



5.           Bonuses.  Executive shall be entitled to participate in
discretionary bonuses or other incentive compensation programs that may be
awarded from time to time to senior management employees pursuant to bonus plans
or otherwise.


6.           Benefit Plans.  Executive shall be entitled to participate in such
life insurance, medical, dental, pension, profit sharing, retirement and
stock-based compensation plans and other programs and arrangements as may be
approved from time to time for the benefit of Company or Bank employees.


7.           Vacation and Leave.  At such reasonable times as the Board shall in
its discretion permit, Executive shall be entitled, without loss of pay, to
absent himself voluntarily from the performance of his employment under this
Agreement, all such voluntary absences to count as vacation time, provided that:


 
a.
Executive shall be entitled to an annual vacation in accordance with the
policies that the Board periodically establishes for senior management
employees.



 
b.
Executive shall accumulate any unused vacation and/or sick leave from one fiscal
year to the next, in either case to the extent authorized by the Board, provided
that the Board shall not reduce previously accumulated vacation or sick leave.



 
c.
In addition to the above mentioned paid vacations, Executive shall be entitled,
without loss of pay, to absent himself voluntarily from the performance of his
employment for such additional periods of time and for such valid and legitimate
reasons as the Board may in its discretion determine.  Further, the Board may
grant Executive a leave or leaves or absence, with or without pay, at such time
or times and upon such terms and conditions as the Board in its discretion may
determine.



8.           Expense Payments and Reimbursements.  Executive shall be reimbursed
for all reasonable out-of-pocket business expenses that he shall incur in
connection with his services under this Agreement upon substantiation of such
expenses in accordance with applicable policies of the Company.


9.           Automobile Allowance.   During the term of this Agreement,
Executive may be entitled to an automobile allowance.  In the event such
automobile allowance is provided by the Company, Executive shall comply with
reasonable reporting and expense limitations on the use of such automobile as
may be established by the Company from time to time, and the Company shall
annually include on Executive’s Form W-2 any amount of income attributable to
Executive’s personal use of such automobile.
 
 

--------------------------------------------------------------------------------

 

10.         Loyalty and Confidentiality.


 
a.
During the term of this Agreement and except for illnesses, reasonable vacation
periods, and reasonable leaves of absence, Executive: (i) shall devote his full
business time, attention, skill, and efforts to the faithful performance of his
duties hereunder; provided, however, that from time to time, Executive may serve
on the boards of directors of, and hold any other offices or positions in,
companies or organizations which will not present any conflict of interest with
the Company or any of its affiliates or unfavorably affect the performance of
Executive’s duties pursuant to this Agreement, or violate any applicable statute
or regulation and (ii) shall not engage in any business or activity contrary to
the business affairs or interests of the Company or its affiliates.  “Full
business time” is hereby defined as that amount of time usually devoted to like
companies and institutions by similarly situated executive officers.



 
b.
Nothing contained in this Agreement shall prevent or limit Executive’s right to
invest in the capital stock or other securities of any business dissimilar from
that of the Company, or, solely as a passive, minority investor, in any
business.



 
c.
Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Company and its affiliates;
the names or addresses of any of the Bank’s borrowers, depositors and other
customers; any information concerning or obtained from such customers; and any
other information concerning the Company and its affiliates to which he may be
exposed during the course of his employment.  Executive further agrees that,
unless required by law or specifically permitted by the Board in writing, he
will not disclose to any person or entity, either during or subsequent to his
employment, any of the above-mentioned information which is not generally known
to the public, nor shall he employ such information in any way other than for
the benefit of the Company and its affiliates.



11.         Termination and Termination Pay.  Subject to Section 12 of this
Agreement, Executive’s employment under this Agreement may be terminated in the
following circumstances:


 
a.
Death.  Executive’s employment under this Agreement shall terminate upon his
death during the term of this Agreement, in which event Executive’s estate shall
be entitled to receive the compensation due to Executive through the last day of
the calendar month in which his death occurred.



 
b.
Retirement.  This Agreement shall be terminated upon Executive’s retirement
under the retirement benefit plan or plans in which he participates pursuant to
Section 6 of this Agreement or otherwise.



c.           Disability.


 
i.
The Board or Executive may terminate Executive’s employment after having
determined Executive has a Disability.  For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and that
results in Executive becoming eligible for long-term disability benefits under
any long-term disability plans of the Company or the Bank (or, if there are no
such plans in effect, that impairs Executive’s ability to substantially perform
his duties under this Agreement for a period of one hundred eighty (180)
consecutive days).  The Board shall determine whether or not Executive is and
continues to be permanently disabled for purposes of this Agreement in good
faith, based upon competent medical advice and other factors that they
reasonably believe to be relevant.  As a condition to any benefits, the Board
may require Executive to submit to such physical or mental evaluations and tests
as it deems reasonably appropriate.


 

--------------------------------------------------------------------------------

 


 
ii.
In the event of such Disability, Executive shall be entitled to the compensation
and benefits provided for under this Agreement for (1) any period during the
term of this Agreement and prior to the establishment of Executive’s Disability
during which Executive is unable to work due to the physical or mental
infirmity, and (2) any period of Disability which is prior to Executive’s
termination of employment pursuant to this Section 11c.; provided, however, that
any benefits paid pursuant to the Company’s or the Bank’s long-term disability
plan will continue as provided in such plan without reduction for payments made
pursuant to this Agreement.  During any period that Executive receives
disability benefits and to the extent that Executive shall be physically and
mentally able to do so, he shall furnish such information, assistance and
documents so as to assist in the continued ongoing business of the Company and,
if able, he shall make himself available to the Company to undertake reasonable
assignments consistent with his prior position and his physical and mental
health.  The Company shall pay all reasonable expenses incident to the
performance of any assignment given to Executive during the Disability period.



d.           Termination for Cause.


 
i.
The Board may, by written notice to Executive in the form and manner specified
in this paragraph, immediately terminate his employment at any time, for
“Cause.”  Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause except for vested
benefits.  Termination for Cause shall mean termination because of, in the good
faith determination of the Board, Executive’s:



 
(1)
Personal dishonesty;



 
(2)
Incompetence;



 
(3)
Willful misconduct;



 
(4)
Breach of fiduciary duty involving personal profit;



 
(5)
Intentional failure to perform stated duties under this Agreement;



 
(6)
Willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) that reflects adversely on the reputation of the Company or
its affiliates, any felony conviction, any violation of law involving moral
turpitude, or any violation of a final cease-and-desist order; or



 
(7)
Material breach by Executive of any provision of this Agreement.



 
ii.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless there shall have been delivered to Executive a copy
of a resolution duly adopted by the affirmative vote of a majority of the entire
membership of the Board at a meeting of such Board called and held for the
purpose (after reasonable notice to Executive and an opportunity for Executive
to be heard before the Board with counsel), of finding that, in the good faith
opinion of the Board, Executive was guilty of the conduct described above and
specifying the particulars thereof.


 

--------------------------------------------------------------------------------

 


 
e.
Voluntary Termination by Executive.  In addition to his other rights to
terminate under this Agreement, Executive may voluntarily terminate employment
during the term of this Agreement upon at least ninety (90) days’ prior written
notice to the Board, in which case Executive shall receive only his
compensation, vested rights and employee benefits up to the date of his
termination.



f.           Without Cause or With Good Reason.


 
i.
In addition to termination pursuant to Sections 11a. through 11e., the Board
may, by written notice to Executive, immediately terminate his employment at any
time for a reason other than Cause (a termination “Without  Cause”) and
Executive may, by written notice to the Board, immediately terminate this
Agreement at any time within ninety (90) days following an event constituting
“Good Reason,” as defined below (a termination “With Good Reason”).



 
ii.
Subject to Section 12 of this Agreement, in the event of termination under this
Section 11f., Executive shall be entitled to receive his base salary for the
remaining term of the Agreement paid in one lump sum within ten (10) calendar
days of such termination.  Also, in such event, Executive shall, for the
remaining term of the Agreement, receive the benefits he would have received
during the remaining term of the Agreement under any retirement programs
(whether tax-qualified or non-qualified) in which Executive participated prior
to his termination (with the amount of the benefits determined by reference to
the benefits received by Executive or accrued on his behalf under such programs
during the twelve (12) months preceding his termination) and continue to
participate in any benefit plans that provide health (including medical and
dental), life or disability insurance, or similar coverage, upon terms no less
favorable than the most favorable terms provided to senior executives during
such period.  In the event that the Company or the Bank are unable to provide
such coverage by reason of Executive no longer being an employee, the Company or
the Bank shall provide Executive with comparable coverage on an individual
policy basis.



 
iii.
“Good Reason” shall exist if, without Executive’s express written consent, the
Company or the Bank materially breach any of their respective obligations under
this Agreement.  Without limitation, such a material breach shall be deemed to
occur upon any of the following:



 
(1)
A material reduction in Executive’s responsibilities or authority in connection
with his employment;



 
(2)
Assignment to Executive of duties of a non-executive nature or duties for which
he is not reasonably equipped by his skills and experience;



 
(3)
Failure of Executive to be nominated or renominated to the Company’s Board;



 
(4)
A reduction in salary or benefits contrary to the terms of this Agreement, or,
following a Change in Control as defined in Section 12 of this Agreement, any
reduction in salary or material reduction in benefits below the amounts to which
Executive was entitled prior to the Change in Control;


 

--------------------------------------------------------------------------------

 


 
(5)
Termination of incentive and benefit plans, programs or arrangements, or
reduction of Executive’s participation to such an extent as to materially reduce
their aggregate value below their aggregate value as of the Effective Date;



 
(6)
A requirement that Executive relocate his principal business office or his
principal place of residence outside of the area consisting of a thirty (30)
mile radius from the current main office of the Company and any branch of the
Bank, or the assignment to Executive of duties that would reasonably require
such a relocation; or



(7)           Liquidation or dissolution of the Company or the Bank.


 
iv.
Notwithstanding the foregoing, a reduction or elimination of Executive’s
benefits under one or more benefit plans maintained by the Company or the Bank
as part of a good faith, overall reduction or elimination of such plans or
benefits thereunder applicable to all participants in a manner that does not
discriminate against Executive (except as such discrimination may be necessary
to comply with law) shall not constitute an event of Good Reason or a material
breach of this Agreement, provided that benefits of the type or to the general
extent as those offered under such plans prior to such reduction or elimination
are not available to other officers of the Company or the Bank or any company
that controls either of them under a plan or plans in or under which Executive
is not entitled to participate.



 
g.
Continuing Covenant Not to Compete or Interfere with Relationships.  Regardless
of anything herein to the contrary, following a termination by the Company or
Executive pursuant to Section 11f.:



 
i.
Executive’s obligations under Section 10c. of this Agreement will continue in
effect; and



 
ii.
During the period ending on the first anniversary of such termination, Executive
shall not serve as an officer, director or employee of any bank holding company,
bank, savings bank, savings and loan holding company, or mortgage company (any
of which shall be a “Financial Institution”) which Financial Institution offers
products or services competing with those offered by the Company or its
affiliates from any office within fifty (50) miles from the main office of the
Company or any branch of the Bank and shall not interfere with the relationship
of the Company or the Bank and any of their employees, agents, or
representatives.



12.         Termination in Connection with a Change in Control.


 
a.
For purposes of this Agreement, a “Change in Control” means any of the following
events:



 
i.
Merger: The Company merges into or consolidates with another corporation, or
merges another corporation into the Company, and as a result less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation.


 

--------------------------------------------------------------------------------

 


 
ii.
Acquisition of Significant Share Ownership: The Company files, or is required to
file, a report on Schedule 13D or another form or schedule (other than Schedule
13G) required under Sections 13(d) or 14(d) of the Securities Exchange Act of
1934, if the schedule discloses that the filing person or persons acting in
concert has or have become the beneficial owner of 25% or more of a class of the
Company’s voting securities, but this clause (b) shall not apply to beneficial
ownership of Company voting shares held in a fiduciary capacity by an entity of
which the Company directly or indirectly beneficially owns 50% or more of its
outstanding voting securities.



 
iii.
Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (iii), each director who is first elected by the Board (or first
nominated by the Board for election by the stockholders) by a vote of at least
two-thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or



 
iv.
Sale of Assets:  The Company sells to a third party all or substantially all of
its assets.



Notwithstanding anything in this Agreement to the contrary, in no event shall
the conversion of the Bank from mutual to stock form constitute a “Change in
Control” for purposes of this Agreement.


 
b.
Termination.  If within the period ending one year after a Change in Control,
(i) the Company shall terminate Executive’s employment Without Cause, or (ii)
Executive voluntarily terminates his employment with Good Reason, the Company or
the Bank shall, within ten calendar days of the termination of Executive’s
employment, make a lump-sum cash payment to him equal to three times Executive’s
average Annual Compensation over the five (5) most recently completed calendar
years ending with the year immediately preceding the effective date of the
Change in Control.  In determining Executive’s average Annual Compensation,
Annual Compensation shall include base salary and any other taxable income,
including, but not limited to, amounts related to the granting, vesting or
exercise of restricted stock or stock option awards, commissions, bonuses
(whether paid or accrued for the applicable period), as well as retirement
benefits, director or committee fees and fringe benefits paid or to be paid to
Executive or paid for Executive’s benefit during any such year, profit sharing,
employee stock ownership plan and other retirement contributions or benefits,
including to any tax-qualified plan or arrangement (whether or not taxable) made
or accrued on behalf of Executive for such years. The cash payment made under
this Section 12b. shall be made in lieu of any payment also required under
Section 11f. of this Agreement because of a termination in such
period.  Executive’s rights under Section 11f. are not otherwise affected by
this Section 12.  Also, in such event, Executive shall, for a thirty-six (36)
month period following his termination of employment, receive the benefits he
would have received over such period under any retirement programs (whether
tax-qualified or non-tax-qualified) in which Executive participated prior to his
termination (with the amount of the benefits determined by reference to the
benefits received by Executive or accrued on his behalf under such programs
during the twelve (12) months preceding the Change in Control) and continue to
participate in any benefit plans of the Company or the Bank that provide health
(including medical and dental), life or disability insurance, or similar
coverage upon terms no less favorable than the most favorable terms provided to
senior executives during such period.  In the event that the Company or the Bank
are unable to provide such coverage by reason of Executive no longer being an
employee, the Company or the Bank shall provide Executive with comparable
coverage on an individual policy basis or the cash equivalent.


 

--------------------------------------------------------------------------------

 


 
c.
The provisions of Section 12 and Sections 14 through 26, including the defined
terms used in such sections, shall continue in effect until the later of the
expiration of this Agreement or one year following a Change in Control.



 
13.
Indemnification and Liability Insurance.



 
a.
Indemnification.  The Company agrees to indemnify Executive (and his heirs,
executors, and administrators), and to advance expenses related thereto, to the
fullest extent permitted under applicable law and regulations against any and
all expenses and liabilities reasonably incurred by him in connection with or
arising out of any action, suit, or proceeding in which he may be involved by
reason of his having been a director or Executive of the Company or any of its
affiliates (whether or not he continues to be a director or Executive at the
time of incurring any such expenses or liabilities), such expenses and
liabilities to include, but not be limited to, judgments, court costs, and
attorneys’ fees and the costs of reasonable settlements, such settlements to be
approved by the Board, if such action is brought against Executive in his
capacity as an Executive or director.  Indemnification for expenses shall not
extend to matters for which Executive has been terminated for Cause.  Nothing
contained herein shall be deemed to provide indemnification prohibited by
applicable law or regulation.  Notwithstanding anything herein to the contrary,
the obligations of this Section 13 shall survive the term of this Agreement by a
period of six (6) years.



 
b.
Insurance.  During the period in which indemnification of Executive is required
under this Section, the Company shall provide Executive (and his heirs,
executors, and administrators) with coverage under a directors’ and officers’
liability policy at the expense of the Company, at least equivalent to such
coverage provided to directors and senior executives of the Company or the Bank.



14.         Reimbursement of Executive’s Expenses to Enforce this
Agreement.  The Company shall reimburse Executive for all out-of-pocket
expenses, including, without limitation, reasonable attorney’s fees, incurred by
Executive in connection with successful enforcement by Executive of the
obligations of the Company to Executive under this Agreement.  Successful
enforcement shall mean the grant of an award of money or the requirement that
the Company take some action specified by this Agreement: (i) as a result of a
court order; or (ii) otherwise following an initial failure of the Company to
pay such money or take such action promptly after written demand therefor from
Executive stating the reason that such money or action was due under this
Agreement at or prior to the time of such demand.
 
 

--------------------------------------------------------------------------------

 

15.         Limitation of Benefits under Certain Circumstances.  If the payments
and benefits pursuant to Section 12 of this Agreement, either alone or together
with other payments and benefits which Executive has the right to receive from
the Company or the Bank, would constitute a “parachute payment” under Section
280G of the Code, the payments and benefits pursuant to Section 12 shall be
reduced or revised, in the manner determined by Executive, by the amount, if
any, which is the minimum necessary to result in no portion of the payments and
benefits under Section 12 being non-deductible to the Company pursuant to
Section 280G of the Code and subject to the excise tax imposed under Section
4999 of the Code.  The determination of any reduction in the payments and
benefits to be made pursuant to Section 12 shall be based upon the opinion of
the Company’s independent public accountants and paid for by the Company.  In
the event that the Company and/or Executive do not agree with the opinion of
such counsel, (i) the Company or the Bank shall pay to Executive the maximum
amount of payments and benefits pursuant to Section 12, as selected by
Executive, which such opinion indicates there is a high probability do not
result in any of such payments and benefits being non-deductible to the Company
and subject to the imposition of the excise tax imposed under Section 4999 of
the Code and (ii) the Company may request, and Executive shall have the right to
demand that it request, a ruling from the IRS as to whether the disputed
payments and benefits pursuant to Section 12 have such consequences.  Any such
request for a ruling from the IRS shall be promptly prepared and filed by the
Company, but in no event later than thirty (30) days from the date of the
opinion of counsel referred to above, and shall be subject to Executive’s
approval prior to filing, which shall not be unreasonably withheld.  The Company
and Executive agree to be bound by any ruling received from the IRS and to make
appropriate payments to each other to reflect any such rulings, together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.  Nothing contained herein shall result in a reduction of any payments
or benefits to which Executive may be entitled upon termination of employment
other than pursuant to Section 12 hereof, or a reduction in the payments and
benefits specified in Section 12 below zero.


16.         Injunctive Relief.  If there is a breach or threatened breach of
Section 11g. of this Agreement or the prohibitions upon disclosure contained in
Section 10c. of this Agreement, the parties agree that there is no adequate
remedy at law for such breach, and that the Company shall be entitled to
injunctive relief restraining Executive from such breach or threatened breach,
but such relief shall not be the exclusive remedy hereunder for such
breach.  The parties hereto likewise agree that Executive, without limitation,
shall be entitled to injunctive relief to enforce the obligations of the Company
under this Agreement.


17.         Source of Payments.  Notwithstanding any provision herein to the
contrary, to the extent that payments and benefits, as provided by this
Agreement, are paid to or received by Executive under the Employment Agreement
in effect between Executive and the Bank (the “Bank Agreement”), such
compensation payments and benefits paid by the Bank will be subtracted from any
amount due simultaneously to Executive under similar provisions of this
Agreement.  Payments pursuant to this Agreement and the Bank Agreement shall be
allocated in proportion to the level of activity and the time expended on such
activities by Executive as determined by the Company and the Bank.


18.         Successors and Assigns.


 
a.
This Agreement shall inure to the benefit of and be binding upon any corporate
or other successor of the Company which shall acquire, directly or indirectly,
by merger, consolidation, purchase or otherwise, all or substantially all of the
assets or stock of the Company.



 
b.
Since the Company is contracting for the unique and personal skills of
Executive, Executive shall be precluded from assigning or delegating his rights
or duties hereunder without first obtaining the written consent of the Company.



19.         No Mitigation.  Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.


20.         Notices.  All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Company at its principal business office and to
Executive at his home address as maintained in the records of the Company.

 

--------------------------------------------------------------------------------

 


21.           No Plan Created by this Agreement.   Executive and the Company
expressly declare and agree that this Agreement was negotiated among them and
that no provision or provisions of this Agreement are intended to, or shall be
deemed to, create any plan for purposes of the Employee Retirement Income
Security Act or any other law or regulation, and each party expressly waives any
right to assert the contrary.  Any assertion in any judicial or administrative
filing, hearing, or process that such a plan was so created by this Agreement
shall be deemed a material breach of this Agreement by the party making such an
assertion.


22.           Amendments.  No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.


23.           Applicable Law.  Except to the extent preempted by federal law,
the laws of the State of Kentucky shall govern this Agreement in all respects,
whether as to its validity, construction, capacity, performance or otherwise.


24.           Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.


25.           Headings.  Headings contained herein are for convenience of
reference only.


26.           Entire Agreement.  This Agreement, together with any understanding
or modifications thereof as agreed to in writing by the parties, shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, other than written agreements with respect to specific
plans, programs or arrangements described in Sections 5 and 6.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.


ATTEST:
 
KENTUCKY FIRST FEDERAL BANCORP
       
/s/ Thomas F. Skaggs
 
By:   
/s/ Don D. Jennings
Corporate Secretary
   
For the Entire Board of Directors
       
WITNESS:
 
EXECUTIVE
       
/s/ Thomas F. Skaggs
 
By:  
/s/ Tony D. Whitaker
Corporate Secretary
   
Tony D. Whitaker

 
 

--------------------------------------------------------------------------------

 


Amendment
to the
Holding Company
Employment Agreement
 
This Amendment to the Employment Agreement is entered into as of December 22,
2008, by and between Kentucky First Federal Bancorp (the “Company”) and Tony D.
Whitaker (the “Executive”).
 
WHEREAS, the Executive is currently employed as Chairman and Chief Executive
Officer of the Company; and
 
WHEREAS, the Executive and the Company previously entered into an Employment
Agreement dated August 15, 2008 (the “Employment Agreement”); and
 
WHEREAS, the parties to the Employment Agreement desire to amend the Employment
Agreement to bring it into compliance with Section 409A of the Internal Revenue
Code of 1986, as amended.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the Employment Agreement as follows:


A new Section 27 is added to the Employment Agreement read as follows:


27.         Section 409A


(i)       The Executive will be deemed to have a termination of employment for
purposes of determining the timing of any payments that are classified as
deferred compensation only upon a “separation from service” within the meaning
of Section 409A.
 
(ii)      If at the time of the Executive’s separation from service, (a) the
Executive is a “specified employee” (within the meaning of Section 409A and
using the methodology selected by the Company) and (b) the Company make a good
faith determination that an amount payable or the benefits to be provided
hereunder constitutes deferred compensation (within the meaning of
Section 409A), the payment of which is required to be delayed pursuant to the
six-month delay rule of Section 409A in order to avoid taxes or penalties under
Section 409A, then the Company will not pay the entire amount on the otherwise
scheduled payment date but will instead pay on the scheduled payment date the
maximum amount permissible in order to comply with Section 409A (i.e., any
amount that satisfies an exception under the Section 409A rules from being
categorized as deferred compensation) and will pay the remaining amount (if any)
in a lump sum on the first business day after such six month period. 
  
(iii)     To the extent the Executive would be subject to an additional 20% tax
imposed on certain deferred compensation arrangements pursuant to Section 409A
as a result of any provision of this Agreement, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such tax and the
parties shall promptly execute any amendment reasonably necessary to implement
this Section 27.  The Executive and the Company agree to cooperate to make such
amendment to the terms of this Agreement as may be necessary to avoid the
imposition of penalties and taxes under Section 409A; provided, however, that
the Executive agrees that any such amendment shall provide the Executive with
economically equivalent payments and benefits, and the Executive agrees that any
such amendment will not materially increase the cost to, or liability of, the
Company with respect to any payment.
 
 

--------------------------------------------------------------------------------

 

(iv)        For purposes of the this Agreement, Section 409A shall refer to
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
regulations and any other authoritative guidance issued thereunder.
 
IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment
to the Employment Agreement, or have caused this Amendment to the Employment
Agreement to be duly executed and delivered in their name and on their behalf,
as of the day and year first above written.


KENTUCKY FIRST FEDERAL BANCORP
   
By:
/s/ Don D. Jennings
   
Title:
President/Chief Operating Officer
   
EXECUTIVE
 
/s/ Tony D. Whitaker

 
 

--------------------------------------------------------------------------------

 